DETAILED ACTION
The Examiner acknowledges Claims 1-26 have been amended in a preliminary amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  The Examiner finds “for releasably fasten” on Line 1 to be of poor grammatical form.  Appropriate correction is required. Note: Claims 21-26 depend from Claim 20 and thus are also objected to.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first vertical position different from the second vertical position of Claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
Claim 17 recites the limitation "the remaining portion" on Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent DE 20 2010 004 268 [hereinafter “The German Patent”].
Regarding claim 13, the German Patent teaches in Figure 3 [annotated below], a support element (7) [construction profile (Paragraph 0020)] for a board connecting system [device for locking of cover profiles on a deck profiles supporting substructure (Paragraph 0006)], the support element (7) being configured to support at least one board (2) [cover section (Paragraph 0020)], and comprising: at least one lateral surface (A), and at least one locking member 

    PNG
    media_image1.png
    725
    540
    media_image1.png
    Greyscale

Regarding claim 16, the German Patent teaches in Figure 3 [annotated above], a top surface (D), arranged generally transverse to the lateral surface (A), comprises at least one retention element [a fastener (Paragraph 0022)] for holding a friction member [openings like openings 15 and 16 in connecting device].
.
Claims 20, 21 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent KR 101042682 [hereinafter “The Korean Patent”].
Regarding claim 20, the Korean Patent teaches in Figure 2, a connecting device (10) [multi-coupler (Paragraph 0017)] for releasably fastening at least one board (20) [composite wood deck (Paragraph 0017)] to a support element (30) [base frame (Paragraph 0017)] of a board system [installation system for synthetic wood deck (Title)], comprising: at least one arm (12 and 12a, Fig 3) [first and second vertical portions (Paragraph 0019)] with a locking member (15) [locking groove (Paragraph 0020)] configured for engagement with an engagement surface (32) [locking protrusion (Paragraph 0023)] of the support element (30); wherein the locking member (15) comprises a plurality of locking protrusions [grooves (Paragraph 0023)] forming a plurality of locking positions of the connecting device (10) relative to the support element (30) (Paragraph 0023).
Regarding claim 21, the Korean Patent teaches in Figure 2, the connective device (10) comprises two locking members (15), each locking member (15) comprising a plurality of protrusions [grooves (Paragraph 0023)].

Regarding claim 24, the Korean Patent teaches in Figure 3, a pressure plate (13) generally arranged perpendicular to the at least one arm (12) and having a top surface extending at least partially over a longitudinal axis of the at least one arm (12).
Regarding claim 25, the Korean Patent teaches in Figure 3, a first (14) and a second (14a) wing between which the pressure plate (13) is arranged, wherein each wing (14 and 14a) preferably has a surface generally facing in a direction opposite to the direction in which the top surface of the pressure plate (13) faces.
Regarding claim 26, the Korean Patent teaches in Figure 2, the protrusions of the locking member (15) form teeth for engagement with the at least one engagement surface (32) of the support element (30) (Paragraph 0023).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 20 2010 004 268.
Regarding claim 18, the German Patent teaches in Figure 3 [annotated above], the support element (7) has a top surface (D) and a lateral surface (A) but does not teach a slant between the top surface and the support element. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to slant the surface between the top surface and the lateral surface since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, a slanted surface would make for easier engagement of the connecting device.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior Art does not anticipate or make obvious a connecting system for boards, comprising: a support element for supporting at least one board; and a connecting device configured to releaseably fasten the at least one board to the support element, wherein the support element comprises at least one lateral surface, and at least one locking member arranged on the lateral surface; and the locking member comprises a plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 14, 15, 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 14, 15 and 17 are objected to because the Prior Art does not anticipate or make obvious the support element comprises two lateral surfaces, each lateral surface comprising a locking member, each locking member comprising a plurality of protrusions. [Please note the above 112 issue that needs to be overcome].
Claim 22 is objected to because the Prior Art does not anticipate or make obvious the connecting device has two opposing arms, each arm comprising a locking member facing the locking member of the other arm. [Please note the above Claim and Drawing Objections that need to be overcome].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635